AO 199A (Rev. 12/1 I) Order Setting Conditions of Release                                                    Page I of   3   Pages




                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Eastern District of California


                    United States of America                              )
                                   v.                                     )
                                                                          )        Case No.   1: 18-cr-00252-LJO-SKO
                      ' DAVID MARTINEZ                                    )
                                                                          )
                               Defendant

                                        . ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:                United States Courthouse, 2500 Tulare Street, Fresno, CA
                                                                                       Place
       Courtroom 4 before Chief Judge Lawrence J. O'Neill


      on                                                           2/11/2019 at 09:30 AM
                                                                         Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
 AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)                                      · Page   l2J of l1J Pages
 MARTINEZ, David
 Doc. No. 1:18-CR-00252-LJO-SKO
                          ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:                                                                                                               .

 0     (6)       The defendant is placed in the custody of:

                   Name of person or organization

           who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
           appearance of the defendimt at all scheduled court proceedings, and (c) to notify the court immediately in the event the
           defendant violates any conditions of release or disappears.                                                                ·

                   SIGNED: ________________________
                                CUSTODIAN
 0     (7)       The defendant must:
       0         (a) report on a regular basis to the following agency:
                       Pretrial Services ~d comply with their rules and regulations;
                 (b) report in person to the Pretrial Services Agency on the first working day following your release
                       from custody;
                 (c) reside at a location approved by the PSO, and not move or be absent from this residence for
                       more than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of
                       California, unless otherwise approved in advance by PSO;
                 (d) report any contact with law enforcement to your PSO within 24 hours;
                 (e) cooperate in the collection of a DNA sample;
                 (f) not possess, have in your residence, or have access to a firearm/ammunition, destructive
                       device, or other dangerous weapon; additionally, you must provide written proof of divestment
                     , of all firearms/ammunition, currently under your control;
                 (g) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the
                       costs of the testing services based upon your ability to pay, as determined by the Pretrial
                       Services Officer;
                 (h) refrain from any use of alcohol, or any use· of a narcotic drug or other controlled substance
                       without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
                       immediately of any prescribed rhedication(s). However; medical marijuana, prescribed and/or
                       recommended, may not be used; and,
                 (i) surrender your passport to the Clerk, United States District Court, and must not apply for or
                       obtain a passport or any other travel documents during the pendency of this case.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties                                                       Page   3   of   3   Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
 imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
 and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
,consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, tq: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of: .
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more- you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years- you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                             W\_~,
                                                                               Deft:         t 's Signature




                                                Directions to the United States Marshal

( [{]) The defendant is ORDERED released after processing.




Date:    J/   tf,    '1
                                                          ·~'·~.
                                                          Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                    Printed name and title




                    DISTRIBUTION:      COURT      DEFENDANT    PRETRIAL SERVICE    U.S. ATTORNEY          U.S. MARSHAL
